Citation Nr: 0002589	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1970 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has PTSD as a result of inservice combat 
stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 reflects that the he served in 
Vietnam.  He was a medical specialist.  His decorations 
include the National Defense Service Medal, the Parachute 
Badge, the Vietnam Service Medal, the Air Medal, the Vietnam 
Campaign Medal, and the Combat Medical Badge.

Service medical records, to include the veteran's July 1972 
discharge examination, are silent or negative for psychiatric 
complaints or diagnosis.

An October 1993 letter to VA from Michael S. Larson, M.D., 
states that the veteran had been seen off and on since 
November 1990 for Alcohol Dependency, PTSD and possible 
depression.  

A VA report of hospitalization in October 1996 reflects a 
diagnosis of chemical dependency, continuous to alcohol, 
cocaine and marijuana.

A VA report of hospitalization from October 1996 to December 
1996 includes diagnoses of PTSD, substance-induced mood 
disorder, and history of polysubstance abuse, continuous.

During a VA examination in January 1997, the examiner opined 
that a diagnosis of PTSD was not merited, and that such a 
diagnosis would seem an off-leading diagnosis from the 
substance-abuse arena which seemed to the examiner to be the 
major source of the veteran's problems.  

In a letter to VA dated in May 1997, Candace Oleson, M.A., 
L.L.P, Michigan Limited Licensed Psychologist, and Julia 
Crowther, Ph.D., Supervising Licensed psychologist, wrote in 
support of the veteran's claim for service connection for 
PTSD.  The veteran had been seen at their office for PTSD 
since January 1997.  The letter is three pages long and 
offers a detailed psychiatric, military and social history of 
the veteran.  The military history reflected in the letter 
includes the veteran's specialty of Medical Specialist.  The 
letter notes that the veteran was out in the field most of 
the time, except when on leave. According to the letter, he 
saw active battle and received several medals and badges.  He 
reported that his platoon was hit four times fairly hard.  
The psychologists' conclusion was that the veteran's pre-
military versus post-military history, his military 
experiences, and current symptoms were consistent with 
chronic PTSD.    In their view, the veteran's chronic 
substance abuse and depression had most likely been the focus 
of past treatments with the PTSD going undiagnosed.

In a letter to VA dated in December 1997, Candace Oleson, 
M.A., L.L.P, Michigan Limited Licensed Psychologist, and 
Julia Crowther, Ph.D., Supervising Licensed Psychologist, 
again wrote in support of the veteran's claim for service 
connection for PTSD.  Their letter notes that the denial of 
the veteran's claim for PTSD was based on the fact that their 
previous letter did not reflect that they had reviewed the 
veteran's record when making an assessment of PTSD.  The 
letter asserts that a thorough review of the veteran's claims 
file had been made.  It was noted that the RO had verified 
that the veteran qualified as having been exposed to a 
traumatic event in which he experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  The veteran's response 
as noted during counseling was helplessness and intense fear.  
The veteran was noted to reexperience distressing dreams of 
Vietnam.  Alcohol and drugs were noted to be a way of numbing 
the reexperienceing of these feelings.  Sleep problems and 
irritability were noted.  The letter states that the tendency 
to see the veteran as having a exclusively a substance abuse 
problems was understandable, and that the records also 
suggest that the veteran's depression, suicidal 
ideations/attempts and hospitalizations were related to 
family relationship stressors rather than Vietnam.  The 
authors agreed with a diagnosis of mood disorder, history of 
polysubstance abuse, and cluster B personality traits;  but 
opined that these diagnoses did not exclude the diagnosis of 
PTSD.  

During a VA examination in August 1998, the examiner opined 
that the veteran did not meet the full criteria for a 
diagnosis of PTSD.  The examiner opined that while the 
veteran did have flashbacks and intrusive memories, he did 
not meet the full criteria for avoidance symptoms and hyper 
vigilance symptoms.  His depressive symptoms were noted to 
have partially remitted.  The veteran was noted to have made 
significant progress in terms of substance abuse, and to have 
maintained abstinence for the last two years per history as 
related by the veteran.


Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The Court of Appeals for Veterans Claims has articulated a 
number of considerations that must be addressed when 
adjudicating a claim for service connection for PTSD.  
Eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

There are clear diagnoses linking current PTSD to service, 
supported by the veteran's testimony and other evidence of 
record - the claim for service connection for PTSD is well 
grounded.   38 U.S.C.A. § 5107(a).

The veteran has received the Combat Medical Badge for service 
in Vietnam.  The veteran's history of having treated wounded 
patients in the field and seeing soldiers who had died in 
combat is consistent with the circumstances of such service.  
The Board finds that the veteran engaged in combat insofar as 
he participated in events constituting an actual fight or 
encounter with a military foe. VAOPGCPREC 12-99.

Since the evidence, to include receipt of the Combat Medical 
Badge, establishes that the veteran engaged in combat with 
the enemy and the claimed stressors of treating wounded 
patients in the field and seeing soldiers who had died in a 
war zone are related to that combat, in the absence of clear 
and convincing evidence to the contrary, the veteran's lay 
testimony in this case establishes the occurrence of the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).

The evidence in this case includes both positive and negative 
evidence with respect the veteran's claim.  All reviewing 
physicians and psychologists appear to agree that the veteran 
was exposed to sufficient inservice stressors to cause PTSD.  
The disagreement among these professionals appears to be 
whether the veteran has sufficient current symptoms to 
warrant a diagnosis of PTSD.  

In October 1993, the veteran was diagnosed by Michael S. 
Larson, M.D., a private psychiatrist, as having PTSD.   

VA records of hospitalization for four days in October 1996 
reflect a diagnosis of PTSD only;  however, records of 
hospitalization at the same VA medical center beginning only 
days later and lasting approximately seven weeks include a 
diagnosis of PTSD, as well as a diagnosis of substance abuse.  
Thus, while the original diagnosis at this VA medical center 
was substance abuse only, after a much longer period of 
observation a diagnosis of PTSD was rendered.   

The same pattern appears to have held with respect to the 
differing diagnoses arising from the veteran's recent 
treatment for PTSD as contrasted by those rendered at his two 
VA examinations.  After a relatively brief encounter with the 
veteran, the VA examiners felt that a diagnosis of PTSD was 
not justified because the veteran met some criteria for a 
diagnosis of PTSD but not others.  However, the professionals 
treating the veteran for his PTSD, having had an extended 
period of time to observe the veteran, have twice rendered an 
unequivocal diagnoses of PTSD.  They felt compelled to meet 
the objections of the RO and the first VA examiner, taking 
time to review the veteran's claims file and medical history 
and acknowledging that the tendency to see the veteran's 
problems as related to family and substance abuse only was 
understandable.  However, even after facing squarely the 
entire record and the objections of the RO, a diagnosis of 
PTSD related to the veteran's military stressors was still 
rendered.  

Additionally, the Board views the longitudinal evidence of 
repeated diagnoses of PTSD by treating medical professionals 
after extended observation as persuasive - PTSD was diagnosed 
by a treating psychiatrist in 1993, by treating physicians 
during VA hospitalization in 1996, and again by treating 
psychologists in 1997.  On whole, the objections to a 
diagnosis of PTSD offered by the two VA examiners appear to 
be reasonable and well-considered;  however, the Board finds 
that three affirmative diagnoses of PTSD after extended 
observation of the veteran spanning from 1990 to 1997 carry 
greater weight in this case.

Since there is medical evidence linking a clear diagnosis of 
PTSD to inservice stressors, and the preponderance of the 
evidence weighs for rather than against a diagnosis of PTSD, 
the claim for service connection for PTSD is granted.  38 
C.F.R. 3.304(f) (1999).



ORDER

Entitlement to service connection for PTSD is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

